EXHIBIT 99.1 AMENDED NOTICE PURSUANT TO LOCAL BANKRUPTCY RULE 202 UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO In re: GALAXY ENERGY CORPORATION, a Colorado corporation, EIN:98-0347827 Debtor. ) Case No.08-13164 SBB Chapter 11 In re: DOLPHIN ENERGY CORPORATION, a Nevada corporation, EIN: 22-3863724 Debtor. Case No.08-13166 SBB Chapter 11 Jointly Administered Case No. 08-13164 SBB AMENDED NOTICE PURSUANT TO LOCAL BANKRUPTCY RULE §§ 105(A) AND PROCEDURES AND APPROVING RESTRICTIONS ON CERTAIN TRANSFERS OF CLAIMS AGAINST AND INTERESTS IN DEBTORS’ ESTATES TO ALL PARTIES IN INTEREST: NOTICE IS HEREBY GIVEN that Galaxy Energy Corporation (“Galaxy”) and Dolphin Energy Corporation (collectively “Debtors”), by and through their counsel, Jessop and Company, P.C., have filed their Motion Pursuant to §§ 105(a) and 362 of the Bankruptcy Code for Order Establishing Notification Procedures and Approving
